[Cite as Manogg v. Wisniewski, 2012-Ohio-3702.]


                                      COURT OF APPEALS
                                    LICKING COUNTY, OHIO
                                  FIFTH APPELLATE DISTRICT

PHILIP S. MANOGG                                     JUDGES:
                                                     Hon. W. Scott Gwin, P.J.
        Defendant-Appellant                          Hon. William B. Hoffman, J.
                                                     Hon. Julie A. Edwards, J.
-vs-
                                                     Case No. 12-CA-38
MINDY WISNIEWSKI

        Plaintiff-Appellee                           OPINION




CHARACTER OF PROCEEDING:                          Appeal from the Licking County Municipal
                                                  Court, Case No. 05 CVI 00849


JUDGMENT:                                         Dismissed


DATE OF JUDGMENT ENTRY:                           August 14, 2012


APPEARANCES:


For Defendant-Appellant                           For Plaintiff-Appellee


PHILIP S. MANOGG, PRO SE                          MINDY WISNIEWSKI
c/o P.O. Box 855                                  107 Rolling Meadow Court
Newark, Ohio 43058-0855                           Pickerington, OH 43147
Licking County, Case No. 12-CA-38                                                        2

Hoffman, J.

       {¶1}   Defendant-appellant Philip Scott Manogg appeals the April 10, 2012

Judgment Entry entered by the Civil Division of the Municipal Court of Licking County,

which found he had been properly served in the underlying action. Plaintiff-appellee is

Mindy Wisniewski.

       {¶2}   Appellee did not file a reply brief in this appeal. Pursuant to App.R. 18(C),

this Court accepts Appellant’s statement of the facts and issues as correct.1

       {¶3}   This case comes to us on the accelerated and is calendar and is governed

by App.R. 11.1, which states the following in pertinent part:

       {¶4}   “(E) Determination and judgment on appeal

       {¶5}   “The appeal will be determined as provided by App. R. 11.1. It shall be

sufficient compliance with App. R. 12(A) for the statement of the reason for the court's

decision as to each error to be in brief and conclusionary form.

       {¶6}   The decision may be by judgment entry in which case it will not be

published in any form.

       {¶7}   We dismiss Appellant’s appeal for lack of a final appealable order. Our

reason follows.

       {¶8}   In its Judgment Entry dated April 10, 2012, after finding Appellant had

been properly served, the trial court scheduled an oral hearing on Appellant’s motion for

relief from judgment to be held May 21, 2012. Appellant filed his Notice of Appeal on

May 4, 2012, and requested a continuance of the trial court hearing. The trial court

granted Appellant’s request.

1
 For a statement of the case, see this Court’s Opinion in Wisniewski v. Manogg, 2012-
Ohio-1081.
Licking County, Case No. 12-CA-38                                                   3


      {¶9}   Because the trial court entry does not determine Appellant’s motion for

relief from judgment nor prevent Appellant relief thereunder, we find this Court lacks

jurisdiction pursuant to R.C. 2505.02.

      {¶10} Appellant’s appeal is ordered to be dismissed.

By: Hoffman, J.

Gwin, P.J. and

Edwards, J. concur

                                          s/ William B. Hoffman _________________
                                          HON. WILLIAM B. HOFFMAN


                                          s/ W. Scott Gwin_____________________
                                          HON. W. SCOTT GWIN


                                          s/ Julie A. Edwards___________________
                                          HON. JULIE A. EDWARDS
Licking County, Case No. 12-CA-38                                                  4


             IN THE COURT OF APPEALS FOR LICKING COUNTY, OHIO
                         FIFTH APPELLATE DISTRICT


PHILIP S. MANOGG                           :
                                           :
       Defendant-Appellant                 :
                                           :
-vs-                                       :         JUDGMENT ENTRY
                                           :
MINDY WISNIEWSKI                           :
                                           :
       Plaintiff-Appellee                  :         Case No. 12-CA-38


       For the reason stated in our accompanying Opinion, this appeal is ordered

dismissed. Costs assessed to Appellant.




                                           s/ William B. Hoffman _________________
                                           HON. WILLIAM B. HOFFMAN


                                           s/ W. Scott Gwin _____________________
                                           HON. W. SCOTT GWIN


                                           s/ Julie A. Edwards___________________
                                           HON. JULIE A. EDWARDS